DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 12/09/2019 has been acknowledged.

Specification
The disclosure is objected to because of the following informalities:
	In Para 0057 line 6, “shown in the fourth level from the top of fig. 6” should read as -- shown in the third level from the top of fig. 6--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a supply section configured to supply… in Claim 11 line 3 and Claim 20 line 4.
a control device configured to control… in Claim 11 line 9 and Claim 20 line 10.
a regulating section configured to contact… in Claim 13 line 2.
a biasing device configured to bias… in Claim 14 line 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 line 2 recites the limitation “the cavities that do not house one of the electronic components”. There is insufficient antecedent basis for the cavities that do not house one of the electronic components in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “cavities that do not house one of the electronic components”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 17, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO 2015/181958 to Ohashi (using US 2017/0196132 as an English translation) in view of EP 2,938,177 to Otsuki.
As per claims 11-12 and 20, Ohashi discloses a tape feeder comprising:
[11 and 20] a feeder main body (feeder main body 21b, Fig 4) including an insertion section (insertion section 21d, Fig 4) into which a leading end of a carrier tape (carrier tape 900, Fig 2-3) housing electronic components is inserted, and a supply section (component supply position 21a, Fig 1, 4, and 7) configured to supply the electronic components to an electronic component mounting machine (component mounter 100, Fig 1); a driving device (see first servo motor 22, first sprocket 61, second sprocket 62, second servo motor 23, third sprocket 63 and fourth sprocket 64, Fig 4) provided on the feeder main body and configured to convey the carrier tape; a detection sensor (first sensor 81, fourth sensor 65 and/or fifth sensor 66, Fig 4-5) configured to detect a leading end of the carrier tape at a conveyance path (tape feeding path 38, Fig 4) provided between the insertion section and the supply section (see Fig 4; Para 0065 and 0071); and a control device (control device 200 including motor control section 200a, Fig 1) configured to control the driving device such that the carrier tape inserted into the insertion section is conveyed to the supply section, and perform loading processing of loading the carrier tape (Para 0020, 0027, 0049, and 0070), wherein multiple cavities (storage sections 901a, Fig 2) each housing one of the electronic components are formed in the carrier tape at a specified internal in a conveyance direction of the carrier tape (see Fig 2; Para 0024).
[12] wherein the carrier tape includes base tape (base tape 901, Fig 2) in which the cavities (901a) are formed, and cover tape (cover tape 902, Fig 2) configured to cover opening sections of the cavities, the tape feeder includes a tape guide (tape peeling device 70, Fig 4 and 7) provided on the supply section of the feeder main body, wherein the tape guide includes a guide main body (main body of tape peeling device 70 as can be seen in Fig 7), a peeling device (peeling member 72, Fig 7) provided on the guide main body and configured to peel the cover tape from the base tape in a manner that leaves a portion of the cover tape in a width direction connected to the base tape (Para 0038), and a folding device (folding member 73, Fig 7) provided on the guide main body and configured to fold a portion of the cover tape peeled from the base tape (Para 0038).

As per claims 11 and 20, Ohashi discloses that the control device is configured to start conveyance of the carrier tape with a first cavity which houses the electronic component which is first from the leading end of the carrier tape to make a position of the first cavity a specified position (see Fig 4 in which the control device conveys the components of the carrier tape 900 from the insertion section 21d to the component supply position 21a) in the feeder main body in accordance with a detection result of the detection sensor during the loading processing (Para 0004, 0049, 0071, 0080, and 0083-0085), but Ohashi does not explicitly disclose an adjusting process of preadjusting the carrier tape such that a length from the first cavity to the leading end of the carrier tape is a regulated length. However, it would be reasonable for one of ordinary skill in the art to interpret the length from the leading end of the carrier tape to the first component as shown in Fig 2 of Ohashi can be a “regulated length” because no limitations are present in claims 11 and 20 that specifies what the “regulated length” is.
Further, secondary reference, Otsuki discloses a similar tape feeder (tape feeder 90 Fig 2) and carrier tape loading method including an adjustment process of preadjusting the carrier tape (component packaging tape 2, Fig 5) such that a length from the first cavity housing a component (component 4, Fig 5) to the leading end of the carrier tape is a regulated length (d1 and/or d2+d1, Fig 5; Para 0035 indicates that d1 is regulated to be 20 mm and d2 is regulated to be 40 mm).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Ohashi with the aforementioned teachings of Otsuki as to perform an adjustment process of preadjusting the carrier tape such that a length from the first cavity housing a component to the leading end of the carrier tape is a regulated length with the reasonable expectation that this would allow the cover tape to be reliably separated from the carrier tape to expose the component in the first cavity (Otsuki: Para 0022, 0036, and 0100).

As per claim 17, Otsuki discloses that the regulated length is set to a length such that the regulated length ends at a position shifted from any of the cavities that do not house one of the electronic components (see the first two cavities from the left of the component packing tape 2 in Fig 5) further to the leading end of the carrier tape than the first cavity (see Fig 5 that shows that the component packing tape 2 is cut such that the cut front end is shifted from the cavities that do not house components).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WO 2015/181958 to Ohashi (using US 2017/0196132 as an English translation) in view of EP 2,938,177 to Otsuki in further view of US 2014/0367049 to Higuchi.
As per claim 14, Ohashi discloses a rail (rail 38, Fig 4) that configured to conveyance path, but neither Ohashi nor Otsuki explicitly disclose a biasing device that biases the guide main body including the peeling device and the folding device towards the rail such that the carrier tape is held between the rail and the guide main body.
However, third reference, Higuchi discloses a similar tape feeder wherein a guide main body (cover part 34, Fig 3) including a peeling and folding device (blade 20 with edge 20a and fold back part 20b) is biased by a biasing device (compression spring 3, Fig 3) such that the carrier tape (carrier tape 200, Fig 2-3) is held between a rail (tape guide part 30 with tape guide surface 30a, Fig 3) and the guide main body (Para 0109) to provide positioning of the tape in a thickness direction of the tape relative to the peeling and folding device (Abstract and Para 0013).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Ohashi and Otsuki with the aforementioned teachings of Higuchi as to provide a biasing device that biases the guide main body towards the rail so that the carrier tape is held between the rail and the guide main body with the reasonable expectation that this would ensure the positioning of the carrier tape in the thickness direction relative to the peeling device to ensure that the peeling device enters between the top tape and the base tape to properly separate the top tape from the base tape (Higuchi: Abstract and Para 0013)

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WO 2015/181958 to Ohashi (using US 2017/0196132 as an English translation) in view of EP 2,938,177 to Otsuki in further view of US 4,610,083 to Campisi.
As per claim 18, Ohashi discloses that the first cavity as well as all of the succeeding cavities (901a, Fig 2-3) are fed to and past a standby position at which a cavity one to the leading end side of the cavities are positioned at the supply section (e.g. the specified position/standby position can be a position under the folding member of the tape peeling device as shown in Fig 7 in which the cavity one to the leading side is positioned at the component supply position 21a), and Otsuki discloses that housing portions (cavities 24, Fig 5) includes empty housing portions towards the leading end of the carrier tape which are fed to and past a top tape separator (95d, Fig 3) to a component supply position (P, Fig 3).
Further, third reference, Campisi discloses a similar tape feeder wherein it is discloses that as the taped components (component transport structure 14 with notches 20 housing electronic components 22, Fig 2) are fed to a pickup position (see Fig 1), the tape feeder detects if a component is vacant in the cavities (20) of the tape and advances the tape by the pitch of the taped components to position succeeding cavities at the pickup position (see Fig 4; Col 7 line 53 - Col 10 line 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Ohashi and Otsuki with the aforementioned teachings of Campisi as to convey the first cavity a first component of the carrier tape to a standby position at which the first cavity is positioned when a cavity one to the leading end side of the first cavity is positioned at the supply section since conveying the components to and/or past the standby position is required to convey the components to the supply position, and with the reasonable expectation that this would ensure that the electronic components can be automatically be positioned at the component supply position for mounting by a component mounter (Campisi: Col 10 line 31-44).

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WO 2015/181958 to Ohashi (using US 2017/0196132 as an English translation) in view of EP 2,938,177 to Otsuki in further view of US 2020/0053922 to Oyama.
As per claims 19, Ohashi discloses that the driving device is provided with a sprocket (first sprocket 61, second sprocket 62, third sprocket 63, and/or fourth sprocket 64, Fig 4) with engagement protrusions (protrusions 61a, 62a, 63a, 64a, Fig 4) formed at even intervals in the circumferential direction of the sprocket that engage with the multiple engagement holes formed at the specified interval in the carrier tape (see Fig 4; Para 0042), and that the control 

device positions the first cavity at the specified position in the feeder main body based on the detection result by the detection sensor and the interval between the multiple cavities (see Fig 4 in which the control device conveys the components of the carrier tape 900 from the insertion section 21d to the component supply position 21a; Para 0004, 0049, 0071, 0080, and 0083-0085), but neither Ohashi nor Otsuki explicitly disclose that the control device uses an angle of the sprocket to position the first cavity at the specified position during the loading processing.
However, third reference, Oyama discloses a similar tape feeder wherein angle detection sensors (first encoder 317 and second encoder 327, Fig 12) that measure the rotation of sprockets (first sprocket 311, second sprocket 321, and third sprocket 331, Fig 2) send angle signals to a tape travel distance calculator unit (92, Fig 12) of a control unit (9, Fig 12) for determining the position of a tape being fed by the tape feeder for positioning the cavities of the tape feeder within the tape feeder to position the cavities at a component extraction position (Para 0142-0143 and Para 0157).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Ohashi and Otsuki with the aforementioned teachings of Oyama as to use an angle of the sprocket when positioning the first cavity at the specified position with the reasonable expectation that this would improve the accuracy of the positioning of the cavities of the carrier tape within the tape feeder (Para 0184).

Allowable Subject Matter
Claims 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Claims 13, 15, and 16 are directed towards a tape feeder dependent upon independent claim 11. The prior art fails to disclose or render obvious all of the limitations of claims 16-16 respectively; specifically, the prior art fails to disclose or render obvious the following limitations in combination with the other limitations of claims 13, 15, and 16 respectively:

As per claim 13, a feeder main body with an insertion section in which a leading end of a carrier tape housing electronic components in multiple cavities at a specified interval in the conveyance direction including a base tape with the cavities and a cover tape is inserted and a supply section for supplying the components to a mounting machine, a driving device that conveys the carrier tape, a detection sensor that detects a leading end of the carrier tape between the insertion section and the supply section, and a control device that starts conveyance of the carrier tape to make a position of a first cavity of the carrier tape which houses a leading component a specified position in the feeder main body in accordance with a detection result of the detection sensor during loading processing of loading the carrier tape in a case in which the carrier tape that is preadjusted such that a length from the first cavity to the leading end of the carrier tape is a regulated length is inserted into the insertion section, wherein the tape feeder includes a tape guide on the supply section including a guide main body, peeling device that peels the cover tape from the base tape that leased a portion of the cover tape in a width direction connected to the based tape, and a folding device that folds a portion of the cover tape peeled from the base tape and includes a regulating section that contacts an edge section in a width direction of the cover tape that has been folded to maintain the cover tape in a folded state, and wherein the regulated length is set to a length at least equal to a length from the supply section to the regulating section in the conveyance direction of the carrier tape.

As per claim 15, a feeder main body with an insertion section in which a leading end of a carrier tape housing electronic components in multiple cavities at a specified interval in the conveyance direction including a base tape with the cavities and a cover tape is inserted and a 

supply section for supplying the components to a mounting machine, a driving device that conveys the carrier tape, a detection sensor that detects a leading end of the carrier tape between the insertion section and the supply section, and a control device that starts conveyance of the carrier tape to make a position of a first cavity of the carrier tape which houses a leading component a specified position in the feeder main body in accordance with a detection result of the detection sensor during loading processing of loading the carrier tape in a case in which the carrier tape that is preadjusted such that a length from the first cavity to the leading end of the carrier tape is a regulated length is inserted into the insertion section, wherein the tape feeder includes a tape guide on the supply section including a guide main body, a peeling device that peels the cover tape from the base tape that leased a portion of the cover tape in a width direction connected to the based tape and including a peeling blade that separates a connection section connecting the base tape and the cover tape and when the peeling blade first starts separating the leading end of the carrier tape, a leading end of the base tape that has passed a separating position of the peeling blade pushes up the peeling blade, and a folding device that folds a portion of the cover tape peeled from the base tape, a biasing device that biases the guide main body towards a rail that configures the conveyance path such that the carrier tape is held between the rail and the guide main body and the biasing device applies a biasing force to the peeling blade, wherein the regulated length is set at least equal to a length in the conveyance direction of the carrier tape from the separating position to a positing at which the pushing up by the base tape ends


As per claim 16, 
a feeder main body with an insertion section in which a leading end of a carrier tape housing electronic components in multiple cavities at a specified interval in the conveyance direction including a base tape with the cavities and a cover tape is inserted and a supply section for supplying the components to a mounting machine, a driving device that conveys the 


carrier tape and includes a sprocket with multiple protrusions arranged at even intervals that engage with multiple engagement holes of the carrier tape, a detection sensor that detects a 
leading end of the carrier tape between the insertion section and the supply section, and a control device that starts conveyance of the carrier tape to make a position of a first cavity of the carrier tape which houses a leading component a specified position in the feeder main body in accordance with a detection result of the detection sensor during loading processing of loading the carrier tape in a case in which the carrier tape that is preadjusted such that a length from the first cavity to the leading end of the carrier tape is a regulated length is inserted into the insertion section, wherein the regulated length is set to a length at least twice the interval between the engagement holes from the leading end side of the first cavity and equal to or less than five times the interval between the engagement holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729